UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7561


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEVIN EARL ELROD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:18-cr-00034-FL-1; 4:20-cv-00156-
FL)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Earl Elrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Kevin Earl Elrod seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Elrod’s first 28 U.S.C.

§ 2255 motion and the court’s order dismissing Elrod’s second § 2255 motion as

successive and unauthorized. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

        When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court entered its orders on April 14, 2021, and May 12, 2021. Elrod

filed the notice of appeal on October 14, 2021. 1 Because Elrod failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. 2




        1
         For the purpose of this appeal, we assume that the date appearing on the postmark
is the earliest date Elrod could have delivered the notice to prison officials for mailing to
the court. Fed. R. App. P. 4(c)(1)(A)(ii); Houston v. Lack, 487 U.S. 266, 276 (1988).
        2
            Moreover, Elrod already appealed the April 14 order and may not do so a second
time.

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3